Case 4:17-cr-00200-LGW-CLR Document 65 Filed 03/05/21 Page 1 of 2

In the Gnited States District Court
for the Southern District of Georgia
Savannah Division

UNITED STATES OF AMERICA

CR 417-200

)
)
)
Vv. )
)
ERON VENTURA, )

)

)

Defendant.

ORDER

 

Before the Court is Defendant Eron Ventura’s motion for
reconsideration of its Order denying his motion for
compassionate release. Dkt. No. 64.

Ventura makes various arguments for why his sentence should
be reduced, including collaterally attacking his sentence.
Through his motion, Ventura is attempting to circumvent having
to obtain authorization from the Eleventh Circuit to file a
successive § 2255 petition. Section 2255(h) requires that
prisoners wishing to file a successive petition to collaterally
challenge their conviction must first obtain permission from the
Court of Appeals. Ventura has not done so. The Court thus

lacks jurisdiction to consider it. Farris v. United States, 333

 

F.3d 1211, 1216 (11th Cir. 2003).
Secondly, Ventura pleads the Court to take into

consideration the progress he has made while incarcerated and
Case 4:17-cr-00200-LGW-CLR Document 65 Filed 03/05/21 Page 2 of 2

his ambitions to become a productive member of society. While
the Court commends Ventura for wanting to make positive changes
in his life, those things alone do not warrant compassionate
release. As the Court concluded in its previous Order, the
factors contained in 18 U.S.C. § 3553(a) weigh in favor of
Ventura serving the remainder of his sentence.

Accordingly, Ventura’s motion is DISMISSED to the extent he
seeks to collaterally attack his sentence; and his motion is
DENIED to the extent he seeks reconsideration of the Court’s

Order denying his motion for compassionate release.

SO ORDERED, this b day of Ma

  

L
HON. LISA GODBEY WOOD, JUDGE
UNITED STATES DISTRICT COURT
Ss

OQUTHERN DISTRICT OF GEORGIA
